United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10132
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFREDO COVARRUBIAS, also known as Alfredo
Covarrubias-Amaral, also known as Robert Covarrubias,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-229-ALL-A
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Alfredo Covarrubias appeals his sentence for violating

8 U.S.C. § 1326(a) and (b) by illegally reentering the United

States, without permission, following his deportation.

Covarrubias contends for the first time on appeal that he should

not have been assessed a criminal history point for a prior

conviction for shoplifting because that crime is similar to the

crime of writing an insufficient-funds check, which is exempt

from inclusion in the criminal history calculation.     See U.S.S.G.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10132
                                -2-

§ 4A1.2(c)(1).   Covarrubias fails to provide any binding

authority holding that the two offenses are similar, and he thus

fails to show that the district court made any “clear” or

“obvious” error.   See United States v. Hull, 160 F.3d 265, 271-

272 (5th Cir. 1998).

     Covarrubias also has filed a letter pursuant to FED. R. APP.

P. 28(j) calling our attention to the Supreme Court’s recent

decision in Blakely v. Washington, 124 S. Ct. 2531 (2004).

However, we have held that Blakely does not apply to the United

States Sentencing Guidelines.   United States v. Pineiro, 377 F.3d

464, 473 (5th Cir. 2004), petition for cert. filed (U.S. July 14,

2004) (No. 04-5263).

     AFFIRMED.